Citation Nr: 0805447	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-33 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, 
currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual employability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughters



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from May 1968 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and March 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

When the veteran filed his current claims in April 2003 he 
indicated that he was seeking an increased rating for 
"service-connected disability."  The RO mailed the veteran 
a letter and included the issues of entitlement to an 
increased rating for PTSD, hearing loss, perforation of the 
right tympanic membrane, shell fragment wounds of the right 
chest, abdomen, ribs, and head, and TDIU.  The RO issued a 
rating decision dated in August 2003 and denied entitlement 
to TDIU only.  A hearing before a decision review officer 
(DRO) was held in January 2004 and the RO issued a rating 
decision in March 2004 and included the issues of entitlement 
to TDIU and an increased rating for hearing loss.  The RO has 
not adjudicated the increased rating claims for PTSD, 
perforation of the right tympanic membrane, and shell 
fragment wounds of the right chest, abdomen, ribs, and head.  
The veteran's representative argued that these claims should 
be adjudicated.  Consequently, the issues of entitlement to 
increased ratings for PTSD, perforation of the right tympanic 
membrane, and shell fragment wounds of the right chest, 
abdomen, ribs, and head are referred to the agency of 
original jurisdiction (AOJ) for appropriate action.  

The Board finds that additional development is necessary 
before a decision on the merits of the claims now before the 
Board can be reached.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the Veterans Claims Assistance Act 
of 2000 (VCAA) notification required for an increased rating 
claim must include certain specifics.  Section 5103(a) of 
title 38 of the United States Code requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
an increased rating claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  In order to 
ensure compliance with these notification requirements, the 
agency of original jurisdiction (AOJ) should issue a 
notification letter that complies with these requirements and 
thereafter re-adjudicate the claim for increase.

The veteran was scheduled for a VA audiological examination 
to assess his hearing loss claim in January 2004.  The 
veteran's spouse submitted a statement received in February 
2004 in which she indicated that the veteran was unable to 
travel for an examination due to his poor health.  The 
veteran's representative argued that the veteran should be 
scheduled for another examination because the last 
examination was performed in the 1990s.  In order to properly 
evaluate his current disability level, the veteran should 
therefore be scheduled for another VA audiological 
examination.  

Associated with the claims file is a Supplemental Security 
Income Request for Information dated in April 2003.  It is 
not clear whether the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  A request 
for any decisions and/or medical records relied upon by the 
SSA should be made.  

(Because the TDIU claim may turn on whether an increased 
rating is granted for the service-connected hearing loss, 
consideration of the TDIU issue is deferred pending 
completion of the development sought herein.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the 
claimant that, to substantiate a 
claim for an increased rating for 
his hearing loss, medical or lay 
evidence demonstrating a worsening 
or increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be 
notified that the disability rating 
will be determined by applying 
relevant Diagnostic Codes, which 
provide for a range in severity from 
noncompensable to as much as 100 
percent for his hearing loss, based 
on the nature of the symptoms of the 
condition for which compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  
In this instance, the notice should 
include information about the 
specific criteria used to rate 
hearing loss and what is required to 
obtain a higher rating.  The notice 
must also provide examples of the 
types of medical and lay evidence 
that the claimant may submit (or ask 
the Secretary to obtain) that are 
relevant to establishing entitlement 
to increased compensation--e.g., 
audiometric test results and any 
other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the 
disability.  Vazquez-Flores, slip 
op. at 5-6.  

Additionally, send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish an effective date for the 
claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

2.  Contact the veteran and 
determine whether he is in receipt 
of SSA disability benefits.  If so, 
obtain from the SSA the records 
pertinent to the veteran's claim for 
and award of Social Security 
benefits.

3.  After the above-requested 
development has been completed, the 
veteran should be afforded a VA 
audiological examination to evaluate 
the current severity of his 
bilateral hearing loss.  The claims 
folder should be made available to 
the examiner for review.  The 
evaluation should include a 
controlled speech discrimination 
test (Maryland CNC) as well as a 
puretone audiometry test as required 
by 38 C.F.R. § 4.85(a).  

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  38 
C.F.R. § 3.655 (2007).)  

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, the originating agency 
should review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, 
corrective action should be taken.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

